TOM GRAY, Chief Justice,
dissenting to injunction.
The Court is granting relief without a sworn record. This is in contravention of the rules of appellate procedure. See Tex. R.App. P. 52.7(a)(1). I would not.
Why should we require compliance with the rules in this case? Other than it is the right thing to do, under the law, it is also the equitable thing to do. First, the Relator rolled into this Court on a Friday, wanting emergency relief. It was granted. A response was ordered by Monday at 5:00 P.M. and argument set for Tuesday morning. Given this abbreviated time line, we should not be critical of the Respondents having not called this to our attention. The failure of the Relator to show itself entitled to relief does not require an objection. Because our ruling is supposed to be based upon the record properly before us, we err by granting relief without a proper record.
Further, when, as here, the Relator is making a request for extraordinary relief, we should require strict compliance with the rules before granting it. Otherwise, when it is said that “if the relator fails to make an adequate record, then it has not shown itself entitled to relief’ is just idle conversation. And it is about more than just the documents or hearings referred to by the Court. This proceeding is based upon factual allegations contained in the petition which, for purposes of this proceeding, are supposed to be sworn to, so that we may have a proper record upon which to base the relief granted, if any.
Relator has not filed a sworn record. On the record properly before us, it has not shown itself entitled to relief. I dissent to the granting of the writ of injunction.
I also dissent to the failure to require a bond. The Court has enjoined the sale by Respondents of stock with a volatile price. The unsworn allegation of the Relator is that the sales must be stopped so that those sales do not adversely impact the sales of stock that the Relator is trying to make. So while the Respondents are prohibited from selling their stock, there is no prohibition on the Relator from selling stock to the same prospective buyers. We should require a reasonable bond of Relator pending the determination of the direct appeal. See Tex.R.App. P. 52.8(c) (“If the court determines that relator is entitled to relief, it must make an appropriate order.”); cf. id. 52.10(b) (“As a condition of *167granting temporary relief, the court may require a bond to protect the parties who will be affected by the relief”). Alternatively, a proper order pending determination of the direct appeal would be that the Relator, and those acting in concert with it, are also prohibited from selling stock, because, just as we would be unable to reverse any sale made by the Respondents, we would be equally powerless to reverse the sales of the Relator, particularly as it appears to be treasury stock, or newly issued stock, that the Relator is attempting to sell.